Exhibit 10(ii)

 

STATE OF NORTH CAROLINA

 

AMENDMENT TO

 

 

EMPLOYMENT AGREEMENT

COUNTY OF MECKLENBURG

 

 

 

THIS AMENDMENT, made and entered into effective the 29th day of August 2004, by
and between FAMILY DOLLAR STORES, INC., a Delaware corporation (hereinafter
referred to as the “Company”); and Howard R. Levine (hereinafter referred to as
the “Employee”);

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee entered into an Employment Agreement dated
April 29, 1997, as amended by Amendments to Employment Agreement dated August
28, 1997, August 19, 1998, August 29, 1999, August 27, 2000, September 2, 2001,
September 1, 2002, January 16, 2003, and August 31, 2003 (hereinafter referred
to as the “Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Employee agree as follows:

 

1.             Section 1.04 of the Agreement is amended by adding “Idaho” to the
list of states constituting the “Present Territory.”

 

2.             Section 2 of the Agreement is deleted and the following is
substituted in lieu thereof:

 

“2.     Employment.  The Employee shall be employed by the Company and any
Affiliate in the capacity provided for in Paragraph 3 for the period commencing
August 29, 2004 (the “Commencement Date”), and ending on August 27, 2005, or
upon the termination of this Agreement as provided in Paragraph 6.”

 

3.             The first paragraph of Section 5.01 of the Agreement is deleted
and the following paragraph is substituted in lieu thereof:

 

“5.01         In consideration of the services to be rendered by the Employee
pursuant to this Agreement, the Company shall pay, or cause to be paid, to the
Employee a weekly base salary from August 29, 2004, to August 27, 2005, of
$13,942.31 ($725,000.00 per annum).”

 

4.             Subparagraphs (a) and (b) of Section 5.02 of the Agreement are
deleted and the following subparagraphs are substituted in lieu thereof:

 

“5.02.        In addition, the Employee shall be entitled to:

 

(a)  Participate in the Company’s Target Bonus Plan, as it may be amended or
modified in any respect, including achievement of established goals, as Chairman
and Chief Executive Officer for the fiscal year commencing August 29, 2004.  The
Target Bonus Plan generally will give the Employee the opportunity to earn a
bonus of up to one hundred (100%) percent of the Employee’s base salary actually
received for services on and after August 29, 2004, through August 27, 2005, for
the fiscal year ending August 27, 2005, subject to the Company’s achievement of
certain financial goals to be established, the Employee’s performance, and all
terms and conditions of the Target Bonus Plan as in effect for such fiscal year;
provided that the amount of bonus paid may not be increased by the annual
individual performance rating of the Employee.  The Employee acknowledges that
he has received a copy of the form of the Target Bonus Plan and Bonus Conditions
and is familiar with the terms and conditions thereof.  Nothing contained herein
shall limit the Company’s right to alter, amend or terminate the Target Bonus
Plan at any time for any reason.  The Employee further acknowledges that, as
provided in the Target Bonus Plan, in the event the Employee is not employed by
the Company, for whatever reason, at the time the bonus for the fiscal year is
actually paid to participants in the Target Bonus Plan following the end of the
fiscal year, the Employee will not be entitled to receive the bonus.

 

--------------------------------------------------------------------------------


 

(b)  Take twenty days (exclusive of Saturdays, Sundays and paid Company
holidays) of vacation during the twelve month period commencing August 29,
2004.  Vacation time will accrue ratably during the course of said period and
cannot be accumulated from year to year, except that up to five days of vacation
not taken in said twelve month period may be carried over to the next twelve
month period.”

 

5.             The second paragraph of Section 6.02 of the Agreement is deleted
and the following paragraph is substituted in lieu thereof:

 

“In the event this Agreement is not terminated by the Company or the Employee
for any reason prior to August 27, 2005, and the Company and the Employee do not
agree in writing before August 27, 2005, to extend the term of this Agreement
beyond August 27, 2005, or to enter into a new agreement to extend the
employment relationship beyond August 27, 2005, this Agreement shall terminate
automatically on August 27, 2005, which shall be the Termination Date, and the
Company shall pay to the Employee sixty (60) days of the base salary set forth
in Section 5.01 (which shall constitute payment in full of the compensation due
to the Employee hereunder).  Any such payments shall be made in two (2) equal
monthly installments with the first installment due and payable not later than
thirty (30) days after the Termination Date.”

 

6.             Section 6A. of the Agreement is deleted, and the following
Section is added in lieu thereof:

 

“6A.  Target Bonus Plan.  Notwithstanding any other provision of this Agreement,
if the Company terminates this Agreement prior to the end of the term of this
Agreement on August 27, 2005, for reasons other than for Cause, or if the
Company and the Employee do not agree in writing before August 27, 2005, to
extend the term of the Employee’s employment by the Company beyond August 27,
2005, the Employee shall be entitled to receive as a severance payment an amount
equal to the pro rata share of the bonus, or the full bonus, as the case may be,
if any, under and subject to the terms and conditions of the Target Bonus Plan
referred to in Section 5.02(a) based on one hundred (100%) percent of the
Employee’s base salary actually received for the period from August 29, 2004,
through the Termination Date, or through August 27, 2005, if the Employee’s
employment continues through that date.  This payment is equal to the amount, if
any, the Employee would have received following the end of the fiscal year ended
August 27, 2005, if the Target Bonus Plan did not have a requirement that the
Employee be employed by the Company at the time the bonus is customarily paid.
Such payment shall be made to the Employee on or about November 15 following the
end of said fiscal year.”

 

7.       All other terms and provisions of the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
triplicate, all as of the day and year first above written.

 

 

FAMILY DOLLAR STORES, INC.

 

 

Attest:

By

/s/ R. James Kelly

 

 

 

Vice Chairman

 

 

/s/ George R. Mahoney, Jr.

 

 

Secretary

 

 

 

 

(Corporate Seal)

 

 

 

/s/ Howard R. Levine

 (SEAL)

 

 

Howard R. Levine

 

 

Witness:

 

 

 

/s/ Florence W. Stanley

 

 

 

2

--------------------------------------------------------------------------------